WiNslow, J.
This is a companion case with the case of Bierbrauer v. Kuhnel, ante, p. 306, 99 N. W. 1018, and was tried and decided upon the same evidence. The action was brought to recover back certain payments which the plaintiffs had made to the defendant upon the well-drilling contract involved in the other case during the progress of the drilling, on the ground of entire failure of consideration. The findings as to the failure to complete the well and the fact that it was of no value were the same in the present case as in the other case, and judgment was rendered for the plaintiffs for the recovery back of said payments. The parties stipulated in writing that if the other case be affirmed on the merits this case should also be affirmed. The judgment in the present case must therefore be affirmed.
By the Court. — It is so ordered.